Citation Nr: 0032112	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claim of entitlement to 
service connection for PTSD.


FINDING OF FACT

The record contains a diagnosis of PTSD based on a verified 
in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred PTSD as a result of 
stressors experienced in service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD 
NEW INT'L DICTIONARY 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran related several 
of these events to mental health care providers who 
attributed the veteran's psychiatric complaints to PTSD.  In 
July 1996, the veteran was afforded a VA psychiatric 
evaluation for anxiety and PTSD.  The veteran indicated that 
he arrived in Vietnam in November 1969, and spent his first 
month or two at Bien Hoa before going to Fire Base Roy.  He 
stated that he worked as an assistant gunner, during which 
time "[w]e did a lot of firing, since helping the infantry 
soldiers was our job."  He described his most painful 
memories as seeing the burial of enemy bodies, shooting at 
enemy soldiers, and witnessing the death of a friend by a 
nearby incoming mortar round.  Although no diagnosis was 
provided, PTSD was diagnosed by a VA health care provider in 
September 1996.  A report from that evaluation included the 
veteran's statements concerning the incident in which a 
friend was killed by an incoming mortar round.  The Axis I 
diagnoses included PTSD.  Under Axis IV, for psychosocial 
stressors, the examiner listed unemployment and "combat 
experiences in Vietnam leading to PTSD." 

The veteran underwent an additional VA psychiatric evaluation 
in March 1997.  During the interview, the veteran stated that 
he had been promoted from assistant gunner to gunner on a 
howitzer while stationed at a fire base.  He recalled a 
number of incidents in which enemy forces attempted to 
overrun the base, but were unsuccessful in penetrating the 
perimeter.  He stated that his gun barrels were lowered to 
fire at point blank range during these attacks.  He described 
significant stress with his responsibility as first gunner in 
making sure that firing coordinates were correct so as to 
avoid hitting friendly forces.  Finally, he related the 
incident of seeing his friend killed by an incoming mortar 
round.  The examiner concluded that the available history and 
findings presented elements of chronic PTSD from combat in 
Vietnam.  However, such elements were no more prominent than 
the veteran's long-standing polysubstance dependence and 
premorbid characterological features.  Therefore, it was 
difficult to designate his PTSD as a primary diagnosis under 
these circumstances.  The examiner thus recommended that the 
veteran be reevaluated in six to twelve months after a period 
of abstinence from drugs and alcohol.  The examiner provided 
Axis I diagnoses of polysubstance dependence and probable 
PTSD from combat in Vietnam, chronic, moderate.  Under Axis 
IV, the examiner listed "serious chronic mental illness 
related to combat experiences in Vietnam and long-standing 
substance abuse."

The veteran provided additional stressor statements in which 
he discussed a specific enemy attack.  According to the 
veteran, his unit came under enemy attack on December 30, 
1969, while stationed at Air Force Base Roy/Hue.  He said the 
attack involved incoming mortar rounds and that he 
participated in returning fire by loading a howitzer.  

The RO sent the veteran's stressor summary to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's claimed stressors.  In August 
1998, that agency responded and included unit histories of 
the 2nd Battalion, 320th Artillery (2nd Bn, 320th Arty), to 
which the veteran was assigned, from 1969 to 1970.  Also 
enclosed were Operational Report - Lessons Learned (OR-LL) 
submitted by the 2nd Bn, 320th Arty, which documents the day 
to day activities of the reporting unit from November 1, 1969 
to January 31, 1970.  A review of these documents reveals 
that none of the OR-LL reports shows evidence a mortar attack 
at FSB Roy/Hue.  Nevertheless, OR-LL extracts submitted by 
the 101st Airborne Division, the higher headquarters of the 
veteran's assigned unit, document enemy attacks at Hue on 
November 29, 1969, November 30, 1969, and February 12, 1970.

The record shows that the veteran received VA outpatient 
treatment while attending a PTSD therapy group throughout 
1997 and 1998.  In addition, the veteran recently submitted a 
VA hospitalization report, along with a waiver of RO 
consideration of such evidence.  This report, in essence, 
shows that the veteran was hospitalized from November 1999 to 
February 2000 for PTSD, chronic, and alcohol dependence in 
sustained full remission.  The Board notes that none of these 
reports discusses the specific stressors underlying the 
diagnosis. 

Based on its review of the entire record, the Board finds 
that the veteran has met each of the three criteria of 
38 C.F.R. § 3.304, thereby warranting service connection for 
PTSD.  The evidence shows a diagnosis of PTSD linked by 
medical evidence to an in-service stressor.  Mental health 
care providers have diagnosed the veteran with PTSD based on 
his participation in combat in Vietnam.  In particular, the 
March 1997 VA examination report included a diagnosis of 
probable PTSD from combat in Vietnam.  The examiner was 
apparently unsure if PTSD constituted a primary diagnosis due 
to the veteran's long-term substance abuse and 
characterological features, and recommended that he be 
reevaluated after a period of abstinence from drugs and 
alcohol.  However, the November 1999 VA hospitalization 
report listed a primary diagnosis of PTSD and noted that the 
veteran's substance abuse was in full remission.  The Board 
thus finds that the preponderance of the evidence shows that 
the veteran has a current diagnosis of PTSD.

The Board points out, however, that the PTSD was diagnosed 
based solely on the veteran's own account of in-service 
stressors while stationed in Vietnam.  Therefore, the central 
issue in this case is whether the diagnosis of PTSD is 
sustainable.  Based on the record, the Board finds that 
medical evidence has linked the veteran's PTSD to a verified 
in-service stressor.  The record shows that several of the 
veteran's claimed in-service stressors were unable to be 
verified by USASCRUR.  Nevertheless, OR-LL extracts submitted 
by the 101st Airborne Division, the higher headquarters of 
the veteran's assigned unit, document attacks at Hue on 
November 29, 1969, November 30, 1969, and February 12, 1970.  
While the veteran described an attack on December 31, 1969, 
which has not been verified, he described other attacks while 
stationed at Hue.  Further, the verified attacks on November 
29, 1969, and November 30, 1969, occurred only one month 
prior to the alleged attack described by the veteran on 
December 31, 1969.  The historical extracts verifying several 
attacks on Hue closely parallel the veteran's own personal 
account.  These attacks were also relied on by a VA examiner 
in March 1997 in rendering a diagnosis of PTSD, who recorded 
the veteran's account of how enemy forces would try to 
overrun the base.

Under these circumstances, the Board finds that the veteran 
has presented evidence establishing a diagnosis of PTSD; 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by the 
medical evidence, between PTSD and a verified in-service 
stressor.  See 38 C.F.R. § 3.304.  Accordingly, service 
connection for PTSD is hereby granted. 

ORDER

Service connection for post-traumatic stress disorder is 
granted. 



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

